Exhibit 10.05

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PROMISSORY NOTE
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THIS SECURITY IS RESTRICTED AND
MAY NOT BE OFFERED, RESOLD, PLEDGED OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE
ACT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS.


 
$225,000                                                                                                                                                                                                                                                                      
   April 28, 2015
   
FOR VALUE RECEIVED, Energy Telecom, Inc., a Florida corporation (“Maker”) hereby
promises to pay to the order of Thomas Rickards and/or his assignees (“Holder”),
in lawful money of the United States of America, the principal amount of Two
Hundred Twenty-Five Thousand Dollars & No Cents ($225,000.00) (the “Principal
Amount”) upon the terms set forth in this note (this “Note”).


1.           Payment of Principal; Delivery of Shares. The Principal Amount
hereof shall be due and payable forty-five (45) days from the date of execution
and delivery of this Note (the “Maturity Date”) or such other date as agreed to
in writing between the Maker and the Holder, in exchange for the delivery of
shares of class A common stock and class B common stock of the Maker held by the
Holder (collectively, the “Shares”). It is expressly understood and agreed that
repayment of this Note is expressly conditioned up and subject to delivery of
the Shares by the Holder, together with stock powers executed in blank.  This
Note is being delivered in connection with the Resignation, Separation and
Release Agreement, dated April 28, 2015, by and between the Maker and the
Holder.


2.           Interest Rate.  This Note shall not bear interest prior to the
Maturity Date.  After the Maturity Date, if not paid in full, the Principal
Amount shall bear interest at the rate of 18% per annum.  Maker and Holder
specifically intend and agree to limit contractually the amount of interest
payable under this Note and all other instruments and agreements related hereto
to the maximum amount of interest lawfully permitted to be charged under
applicable law.  “Applicable law” as used in this paragraph means that law in
effect from time to time which lawfully permits the charging and collection of
the highest permissible lawful, nonusurious rate of interest on the transactions
herein contemplated, including laws of the State of Florida and of the United
States of America; and “maximum rate” as used in this paragraph means, with
respect to the indebtedness evidenced hereby, the maximum lawful, nonusurious
rate of interest (if any) which under applicable law Holder is permitted to
charge from time to time with respect to such indebtedness.


3.           Waivers by Maker.  Except as expressly otherwise provided herein,
the Maker waives presentment for payment, demand, notice of non-payment, notice
of protest and protest of this Note, and all other notices in connection with
the delivery, acceptance, performance, default or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional without regard
to the liability of any other party.  The Maker further agrees that it shall not
assert any right of set-off or counterclaim it might have against the Holder in
connection with the enforcement by Holder of its rights hereunder. The Maker
further waives any and all right to trial by jury in any controversy or suit
relating to this Note.


4.           Waivers by Holder.  The Holder shall not be deemed, by any act or
omission, to have waived or relinquished any of the Holder's rights or remedies
hereunder, unless such waiver or relinquishment is in writing and signed by the
Holder and then only to the extent specifically set forth in such writing. A
waiver or relinquishment of any right or remedy with respect to one event of
default hereunder shall not be construed as continuing nor as a bar to or waiver
or relinquishment of any right or remedy with respect to a subsequent event of
default hereunder.


 
1

--------------------------------------------------------------------------------

 
 
5.           Governing Law.  This Note shall be deemed to have been made under,
and the rights and obligations of the parties hereto shall be construed as to
both validity and performance, and enforced in accordance with and governed by,
the laws of the State of Florida, without giving effect to the conflicts of laws
provisions thereof.


6.           Binding Effect.  This Note shall be binding upon, and inure to the
benefit of, the Holder and its respective assigns and successors. This written
Note represents the final agreement between the parties with respect to the
contents hereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties


7.           Enforcement of Note.  The Maker shall pay on demand all expenses
incurred or sustained by Holder and its assigns in connection with the
enforcement or protection of their rights under this Note, including all costs
of collection and the reasonable fees and disbursements of counsel.


8.           Severability.  Wherever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable law.
If, however, any provision of this Note shall be prohibited by or deemed invalid
under applicable law, such provision shall, to the fullest extent permitted by
law, be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note.


9.           Assignment.  This Note, and the rights and obligations hereunder,
may be assigned by either party without the consent of the other party upon
written notice to the other party.


[Signatures appear on next page]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Maker has caused this Note to be executed, on its
behalf, by its duly authorized officer as of the day and year first above
written.




MAKER:
 
Energy Telecom, Inc., a Florida corporation
 
 
By:                                                                
Name: Mohit Bhansali
Title: President
 
 







HOLDER:
 
THOMAS RICKARDS
 
 
 
 
 
 

 
 
 
3

--------------------------------------------------------------------------------

 